        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CATHERINE SHUEY,                   )
                                   ) CIVIL ACTION NO.
               Plaintiff,          )
                                   )
      v.                           )
                                   ) JURY TRIAL DEMANDED
HELLER’S GAS, INC.,                )
                                   ) ELECTRONICALLY FILED
               Defendant.          )

                                   COMPLAINT

      Plaintiff, Catherine Shuey, a resident of Schuylkill County, Pennsylvania, by

and through her attorneys, brings this civil action for damages against the above-

named Defendant, Heller’s Gas, Inc., demands a trial by jury, and complains and

alleges as follows:

                            JURISDICTION AND VENUE

      1.     This Complaint alleges illegal discrimination, harassment and

retaliation on the basis of Plaintiff’s gender, in violation of the laws and statutes of

the United States of America, specifically Title VII of the Civil Rights act of 1964

(“Title VII”), as amended, 42 U.S.C. §2000e et seq., as well as pendent state law

claims arising under the provisions of the Commonwealth of Pennsylvania, to wit,

the Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (the

“PHRA”).


                                           1
          Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 2 of 14




      2.      The jurisdiction of this Court over this Complaint is based on federal

question jurisdiction pursuant to 28 U.S.C. §§1331 and 1343, in that this District

Court has original jurisdiction of all civil actions arising under the laws of the United

States.

      3.      This Court has, and should exercise, jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367.

      4.      Venue is proper in the Middle District of Pennsylvania pursuant to 28

U.S.C. §1391(b) because a substantial part of the events or omissions giving rise to

these claims occurred in this Judicial District, specifically Jonestown, Lebanon

County, Pennsylvania, and under 42 U.S.C. §2000e-5(f)(3), in that among other

things the unlawful discrimination practices that are the subject of this action were

committed in this Judicial District.

      5.      Declaratory relief is sought pursuant to 20 U.S.C. §§2201 and 2202.

                                   THE PARTIES

      6.      Plaintiff, Catherine Shuey (“Ms. Shuey” or “Plaintiff”), is an adult

individual residing at 112 Thompson Street, Tower City, Schuylkill County,

Pennsylvania 17980.

      7.      Defendant, Heller’s Gas Inc., (“Heller’s”), is a business incorporated

under the laws of the Commonwealth of Pennsylvania and maintains its headquarters




                                           2
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 3 of 14




and principal place of business at 500 North Poplar Street, Berwick, Columbia

County, Pennsylvania 18603.

      8.     At all times relevant to this Complaint, Heller’s employed in excess of

fifteen (15) individuals, including Ms. Shuey, and is therefore an employer as

defined by Title VII and the PHRA.

                     ADMINISTRATIVE PROCEEDINGS

      9.     On or about April 29, 2020, Plaintiff filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (the “EEOC”), which was

docketed as EEOC Charge No. 530-2020-0361, alleging Defendant discriminated

against her on the basis of her gender, including harassment and disparate treatment,

and retaliation, along with instructions for the EEOC to dual file her discrimination

claims with the Pennsylvania Human Relations Commission (the “PHRC”).

      10.    Plaintiff has been advised of her right to bring a civil action by receiving

a Notice of Right to Sue from the EEOC, received on March 1, 2021.

      11.    Plaintiff has exhausted all administrative remedies available to her, and

all necessary and appropriate EEOC and PHRC administrative prerequisites to the

filing of this Complaint have occurred and been satisfied.

                            STATEMENT OF FACTS

      12.    In or about March 2016, Heller’s hired Ms. Shuey to work as a

Receptionist in Heller’s Jonestown, Pennsylvania office.


                                           3
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 4 of 14




      13.   Soon thereafter, Ms. Shuey was promoted to work as a Customer

Service Representative in the same location.

      14.   Immediately after her hiring at Heller’s, Ms. Shuey experienced

discriminatory comments from her then-Supervisor, Nicholas Warner, and from

then-Service Manager, Robert Trayer.

      15.   Both Mr. Warner and Mr. Trayer told Ms. Shuey that her type of office

work was “skirt work” and Mr. Trayer told Ms. Shuey that “a woman’s place is in

the bedroom or the kitchen.”

      16.   At the end of March 2016, Mr. Warner was transferred to Heller’s

location in Mifflin, Pennsylvania and Ms. Shuey remained at the Jonestown location

under the supervision of Elijah Fahnestock.

      17.   From March 2016 until early 2018, Mr. Fahnestock made attempts to

remediate the discriminatory comments made to Ms. Shuey by her male co-workers.

      18.   Mr. Fahnestock acknowledged that Ms. Shuey was receiving

inappropriate treatment from Mr. Trayer, and would correct Mr. Trayer when he

made sexist comments.

      19.   In or around February 2018, Ms. Shuey received a promotion to the

position of Delivery Manager for Heller’s.




                                        4
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 5 of 14




      20.    Because of this promotion, Mr. Warner became Ms. Shuey’s manager

once again, as he was promoted to the position of Regional Manager, the position to

which the Delivery Managers directly reported.

      21.    Immediately after her promotion, Mr. Warner and Mr. Trayer continued

to foster a sexually hostile work environment and discriminate against Ms. Shuey

based on her female gender.

      22.    Mr. Trayer regularly volunteered information to Ms. Shuey about his

various extramarital sexual partners and encounters.

      23.    In or around March 2018, Mr. Trayer had sexual intercourse with a

girlfriend of a fellow Heller’s employee on Ms. Shuey’s desk. The following day,

Mr. Trayer informed Ms. Shuey of such act by laughingly telling her not to “forget

to clean off [her] desk” because of the sexual intercourse he had on her desk the prior

evening.

      24.    Ms. Shuey made several complaints to Mr. Warner about the sexually

hostile work environment she was forced to endure each day. Mr. Warner failed to

act on any of Ms. Shuey’s complaints.

      25.    In or around July 2018, Mr. Warner held a meeting to discuss a

restructuring of Heller’s Jonestown location.

      26.    Both Mr. Trayer and Ms. Shuey were present at this meeting, among

other members of Heller’s Jonestown staff.


                                          5
          Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 6 of 14




      27.     At this meeting, Ms. Shuey addressed to the group her concerns of the

sexually hostile work environment.

      28.     Instead of listening to Ms. Shuey, Mr. Warner told Ms. Shuey that he

did not want to hear her speak up about these issues because she was “in a man’s

world” now and “he got enough of it at home[.]”

      29.     Mr. Warner’s discriminatory treatment of Ms. Shuey based on her

female gender continued into Mr. Warner’s performance reviews of Ms. Shuey.

      30.     In or about May 2019, Mr. Warner conducted a performance review for

Ms. Shuey.

      31.     In the review, Mr. Warner acknowledged Ms. Shuey’s good

performance in several categories – knowledge of the job, quality of work,

reliability, responsibility, and cooperation.

      32.     Each of these categories provided an opportunity for Mr. Warner to

elaborate on his reasoning for his rating. In the “reliability” category, Mr. Warner

continued his discrimination against Ms. Shuey’s gender and wrote: “it’s not that

she isn’t reliable, but that she is a mother.”

      33.     Mr. Warner used Ms. Shuey’s motherhood – which did not affect her

job performance – as a reason to give Ms. Shuey a lower rating on her performance

review.




                                            6
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 7 of 14




      34.    During her time as Delivery Manager for Heller’s Jonestown location,

Ms. Shuey was asked to also assume the duties of Delivery Manager for Heller’s

Carlisle location.

      35.    Ms. Shuey did not receive any raise in her compensation for assuming

the duties of two (2) Delivery Manager positions, which doubled her workload.

      36.    Additionally, Heller’s provided many of its male Delivery Managers

with a company car to use during their course of business; Ms. Shuey was never

provided with a company car.

      37.    Ms. Shuey raised these concerns to Mr. Warner, stating that she

believed she was receiving differential treatment from her male coworkers. Mr.

Warner did not acknowledge or remediate Ms. Shuey’s concerns.

      38.    In or about February 2020, Heller’s underwent a restructuring and

eliminated the Delivery Manager positions from each of its locations.

      39.    Ms. Shuey was initially offered a position as an Office Administrator

for the Jonestown location as part of the restructure, which Ms. Shuey accepted

despite a pay cut from her Delivery Manager salary.

      40.    Ms. Shuey was told that she would soon receive direction from Heller’s

regarding the transition to her new position.




                                          7
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 8 of 14




      41.    Ms. Shuey did not receive any direction from Heller’s because her

employment was terminated on or about February 27, 2020, mere days after she was

offered the position.

      42.    Ms. Shuey was terminated under the pretext that Heller’s was “moving

in a different direction[,]” following years of sexual harassment and gender

discrimination and countless good-faith complaints of such wrongful treatment.

      43.    Based upon these facts, Ms. Shuey believes she was discriminated

against and subjected to a sexually hostile work environment on the basis of her

gender, as well as retaliated against by being terminated for continuously reporting

the aforementioned harassment and discrimination under the pretext that Heller’s

was “moving in a different direction.”

                                     COUNT I

                            TITLE VII VIOLATION
                        HOSTILE WORK ENVIRONMENT

      44.    All prior paragraphs are incorporated herein as if set forth fully below.

      45.    Heller’s created, permitted, tolerated, encouraged and fostered a

sexually hostile, intimidating, demeaning, degrading and demoralizing environment

at its Jonestown location where Ms. Shuey worked, which hostile environment was

ongoing and pervasive throughout Ms. Shuey’s employment.

      46.    The acts of Heller’s, and its officers, agents and employees manifesting

and permitting this hostile environment included allowing Ms. Shuey’s Regional
                                          8
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 9 of 14




Manager to sexually harass her and continuing to allow this situation to occur despite

Ms. Shuey’s repeated complaints and reports.

      47.      The sexually hostile environment was specifically known to Heller’s

management, which took no meaningful or effective action to remediate the

offending behavior or to remove the offending environment following Ms. Shuey’s

many reports.

      48.      As a consequence of the hostile environment supported and encouraged

by Heller’s actions and failures to act, Ms. Shuey was subjected to emotional

distress, physical injury, a loss of self-respect and confidence, humiliation, ridicule

and a negative effect on her work product and ability to fully and effectively perform

her job duties and responsibilities, all of which manifested itself in mental and

physical distress, injury and damage.

      49.      The actions of Heller’s set forth above constitute violations of Title VII

of the Civil Rights Act, 2 U.S.C. §2000e et seq. (as amended) and the Civil Rights

Act of 1991.

      WHEREFORE, Plaintiff, Catherine Shuey respectfully requests this

Honorable Court to enter judgement in her favor and against Defendant, Heller’s

Gas Inc., together with back wages, front wages, compensatory damages, punitive

damages, reasonable attorneys’ fees and costs, and any such other relief as this




                                            9
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 10 of 14




Honorable Court deems just and appropriate, which total amount exceeds the

jurisdictional limits for mandatory arbitration referral.

                                      COUNT II

                            TITLE VII VIOLATION
                          GENDER DISCRIMINATION

      50.    All prior paragraphs are incorporated herein as if set forth fully below.

      51.    Ms. Shuey was subjected to discrimination on the basis of her female

gender in violation of Title VII, as described above.

      52.    The gender discrimination to which Ms. Shuey was subjected would

have detrimentally affected any reasonable person in her position.

      53.    Heller’s failure to maintain a workplace free from gender

discrimination was intentional, malicious, and in reckless indifference to Ms.

Shuey’s protected federal rights.

      54.    At all times relevant to this complaint, Ms. Shuey was a member of a

protected class.

      55.    As a result of Heller’s actions, Ms. Shuey has had her reputation

damaged and standing in the community lowered, has suffered and continues to

suffer pain, humiliation, ridicule, and embarrassment before her family and friends,

as well as sustained economic losses.

      56.    Ms. Shuey has suffered and continues to suffer irreparable harm as a

result of Heller’s violation of her protected federal rights.
                                           10
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 11 of 14




      WHEREFORE, Plaintiff, Catherine Shuey respectfully requests this

Honorable Court to enter judgement in her favor and against Defendant, Heller’s

Gas Inc., together with back wages, front wages, compensatory damages, punitive

damages, reasonable attorneys’ fees and costs, and any such other relief as this

Honorable Court deems just and appropriate, which total amount exceeds the

jurisdictional limits for mandatory arbitration referral.

                                     COUNT III

                             TITLE VII VIOLATION
                                RETALIATION

      57.    All prior paragraphs are incorporated herein as if set forth fully below.

      58.    Heller’s illegally retaliated against Ms. Shuey by terminating her

employment as a result of Ms. Shuey’s good-faith complaints of sexual harassment

and discrimination by Mr. Trayer and Mr. Warner.

      59.    As a consequence of Heller’s retaliatory actions, Ms. Shuey was

subjected to economic loss, damage to her professional career, emotional distress,

physical injury, a loss of self-respect and confidence, humiliation and ridicule, all of

which manifested itself in mental and physical distress, injury and damage.

      60.    The actions of Heller’s set forth above constitute violation of her

protected federal rights.

      WHEREFORE, Plaintiff, Catherine Shuey respectfully requests this

Honorable Court to enter judgement in her favor and against Defendant, Heller’s
                                          11
        Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 12 of 14




Gas Inc., together with back wages, front wages, compensatory damages, punitive

damages, reasonable attorneys’ fees and costs, and any such other relief as this

Honorable Court deems just and appropriate, which total amount exceeds the

jurisdictional limits for mandatory arbitration referral.

                                     COUNT IV

                         PHRA VIOLATIONS
               GENDER DISCRIMINATION, HOSTILE WORK
                  ENVIRONMENT, AND RETALIATION

      61.    All prior paragraphs are incorporated herein as if set forth fully below.

      62.    This is an action arising under the provision of the PHRA and this Court

has, and should exercise, pendant jurisdiction over the same because the cause of

action complained of in the Count IV arises out of the same facts, events and

circumstances as Counts I through III, and therefore judicial economy and fairness

to the parties dictates that this Count be brought in the same Complaint.

      63.    By creating, permitting, tolerating, encouraging and fostering a

sexually hostile, intimidating, demeaning, degrading and demoralizing environment

at its office location in Jonestown, Pennsylvania where Ms. Shuey worked, Heller’s

violated Ms. Shuey’s state rights under the PHRA, which prohibits discrimination

and harassment based upon a gender with respect to the continuation and tenure of

employment.




                                          12
       Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 13 of 14




      64.    Heller’s further violated Ms. Shuey’s state rights under the PHRA by

retaliating against her and terminating her employment in response to good faith

complaints of sexual harassment and gender discrimination.

      65.    As more fully set forth in Counts I through III, Ms. Shuey has suffered

directly and solely as a result of Heller’s actions, great pecuniary loss, damage and

harm and will continue to suffer the same for the indefinite future.

      WHEREFORE, Plaintiff, Catherine Shuey respectfully requests this

Honorable Court to enter judgement in her favor and against Defendant, Heller’s

Gas Inc., together with back wages, front wages, compensatory damages, reasonable

attorneys’ fees and costs, and any such other relief as this Honorable Court deems

just and appropriate, which total amount exceeds the jurisdictional limits for

mandatory arbitration referral.

                              DEMAND FOR JURY

      Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff

respectfully demands a jury trial.




                                         13
      Case 1:21-cv-00963-SHR Document 1 Filed 05/27/21 Page 14 of 14




                                        Respectfully submitted,

                                        WEISBERG CUMMINGS, P.C.

Dated: May 27, 2021                     /s/ Derrek W. Cummings
                                        Derrek W. Cummings (PA 83286)
                                        dcummings@weisbergcummings.com

                                        /s/ Larry A. Weisberg
                                        Larry A. Weisberg (PA 83410)
                                        lweisberg@weisbergcummings.com

                                        /s/ Steve T. Mahan
                                        Steve T. Mahan (PA 313550)
                                        smahan@weisbergcummings.com

                                        2704 Commerce Drive, Suite B
                                        Harrisburg, PA 17110
                                        (717) 238-5707
                                        (717) 233-8133 (Fax)

                                        Counsel for Plaintiff




                                   14
